Title: II. From the Committee of Cheshire, Massachusetts, [1 January 1802]
From: Committee of Cheshire, Massachusetts
To: Jefferson, Thomas


            
              Sir,
              [1 Jan. 1802]
            
            Notwithstanding we live remote from the seat of the national government, and in an extreme part of our own state; yet we humbly claim the right of judging for ourselves.
            Our attachment to the national constitution is strong and indissoluble. We consider it a description of those powers, which the people have submitted to their magistrates, to be exercised for definite purposes, and not a charter of favors, granted by a sovereign to his subjects.—Among its beautiful features, the right of free suffrage, to correct all abuses—The prohibition of religious tests, to prevent all hierarchy—The means of amendment, which it contains within itself, to remove defects as fast as they are discovered, appear the most prominent. But for several years past, our apprehension has been, that the genius of the government was not attended to in sundry cases; and that the administration bordered upon monarchy: Our joy, of course must have been great, on your election to the first office in the nation; having had good evidence, from your announced sentiments and uniform conduct that it would be your strife and glory to turn back the government, to its virgin purity. The trust is great! The task is arduous! But we console ourselves, that the supreme ruler of the universe, who raises up men to achieve great events, has raised up a Jefferson for this critical day, to defend republicanism and baffle all the arts of aristocracy.
            Sir, we have attempted to prove our love to our president, not in words alone, but in deeds and truth. With this address, we send you a CHEESE, by the hands of Messrs. John Leland and Darius Brown, as a pepper-corn of the esteem which we bear to our chief magistrate, and as a sacrifice to republicanism. It is not the last stone in the Bastile, nor is it of any great consequence as an article of worth; but as a free-will offering, we hope it will be received. The cheese was not made by his lordship, for his sacred majesty; nor with a view to gain dignified titles or lucrative offices; but by the personal labour of free-born farmers (without a single slave to assist) for an elective president of a free people—with the only view of casting a mite into the scale of democracy.
            The late triumphant return of republicanism has more animated the inhabitants of Cheshire, to bear the burthens of government, and treat the characters and persons of those in authority with all due respect, than the long list of alien—sedition—naval, and provisional army laws, ever did.
            Sir, we had some thoughts of impressing some significant inscription on the cheese; but we have found such inconveniency in STAMPS on paper, that we chose to send it in a plain republican form.
            May God long preserve your life and health, for a blessing to the United States, and the world at large.
            Signed by order of all Cheshire,
            
              
                Daniel Brown
                }
                Committee.
              
              
                Hezekiah Mason
                }
                 
              
              
                Jona. Richardson
                }
                 
              
              
                John Waterman
                }
                 
              
              
                John Wells, jun.
                }
                 
              
            
            
              P.S. The cheese was made, July 20, 1801.—Weight 1235 lbs.
            
          